Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment of 05 April 2022 and Request for Continued Examination (RCE) of 29 April 2022. Claims 1, 3, 5, 13, 16, 18, 20, 22 and 24 are pending and have been considered as follows.
Response to Arguments
	Applicant’s amendments and arguments with respect to the rejection of claims 1, 3, 5, 13, 16, 18, 20, 22 and 24 under 35 USC 112(a) and 35 USC 112(b) as set forth in the office action of 25 February 2022 have been considered and are persuasive. Therefore, the rejection of claims 1, 3, 5, 13, 16, 18, 20, 22 and 24 under 35 USC 112(a) and 35 USC 112(b) as set forth in the office action of 25 February 2022 has been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 1, 3, 5, 13, 16, 18, 20, 22 and 24 under 35 USC 101 as set forth in the office action of 25 February 2022 have been considered and are NOT persuasive. Specifically, Applicant argues:
“recite "a computer-implemented navigation method." … "outputting a navigation details page, on a terminal device, according to a query starting point and a query finishing point provided by a user, the navigation details page including at least one navigation path" and "displaying a movement identifier of the user, on the terminal device, on the one navigation path to which the location of the user is bound." (Emphasis added.) Applicant respectfully submits that the claimed invention does not cover "limitations in the mind" as alleged by the Examiner. Instead, claim 1 as amended recites a process implemented by a computer device, such as a terminal device, that outputs a navigation details page on the terminal Serial No. 16/461061 Atty. Dkt. No. Reply to Final Office Action of February 25, 2022 device, obtains location data of a user, analyzes the location data to generate an adapted navigation page by prominently displaying a movement identifier on the navigation path, and then display navigation page including the prominently displayed movement identifier and the navigation path on the navigation interface of the terminal device. Even if claim 1 recites an abstract idea, the additional feature recited in claim 1 has integrated the abstract idea into a practical application. The claimed invention improves the process of LBS applications implemented by a computer device to address the technical problem of increasing the data interaction between the application and the query engine due to the error in the positioning data. The above problem of the conventional scheme is caused by repeated navigation operations of a user on the computer device since the displaying manner of the navigation information makes the user think there is deviation from the navigation path. With the claimed invention, the processing burden of the query engine can be reduced”

The Examiner’s Response:
	Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Examiner notes that the courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Further, the additional elements of outputting and displaying on a terminal device are recited at a high level of generality and amounts to mere post solution action, which is a form of insignificant extra-solution activity. Please see 35 USC 101 below for further clarification.

Applicant’s amendments and arguments with respect to the rejection of claims 1, 3, 5, 13, 16, 18, 20, 22 and 24 under 35 USC 103 as set forth in the office action of 25 February 2022 have been considered and-
Regarding Applicant’s arguments “However, none of the above references and their combination disclose or suggest "prominently displaying the one navigation path on the navigation details page after the location of the user is bound to the one navigation path"; Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Zhou specifically discloses the argued limitation in at least paragraph [0107] which states “In order to let the user know at a glance, the navigation path where the user is located can be further re-output the at least two navigation paths in the navigation map. Specifically, in the navigation map, the bound navigation path may be highlighted, for example, highlighted, displayed in bolded, etc., for the at least two navigation paths except for the bound navigation path The navigation paths other than that is displayed in general” (emphasis added).
Regarding Applicant’s arguments “However, none of the above references and their combination disclose or suggest “… prominently displaying the movement identifier of the user on the one prominently displayed navigation path". Examiner first would like to note that Zhou discloses marking the location of the user on the one prominently displayed navigation path in at least paragraph [0107] as stated above and in paragraphs [0091] and [0103] which state “specifically, in the navigation map, the designated navigation path in the at least two navigation paths may be highlighted, for example, highlighting, Bold display, etc., to generally display other navigation paths among the at least two navigation paths except for the designated navigation path … the location of the user may be further calculated according to the distance from the location of the user to each of the at least two navigation paths. It is bound to the nearest navigation path, and further, the location of the user can be marked on the bound navigation path” (emphasis added). In terms of the language “prominently displaying the movement identifier of the user” instead of marking the location of the user, please see 35 USC 103 below where Examiner points to new ground(s) of rejection in an effort to expedite prosecution.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, 13, 16, 18, 20, 22 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1 
Claim 1 is directed to a method, claim 13 is directed to a device and claim 20 is directed to a non-transitory computer readable storage medium. Therefore, claims 1, 13 and 20 are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 include limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. The other analogous claims 13 and 20 are rejected for the same reasons as the representative claim 1 as discussed here. Claim 1 recites: 

A computer-implemented navigation method, wherein the navigation method comprises: 
outputting a navigation details page, on a terminal device, according to a query starting point and a query finishing point provided by a user, the navigation details page including at least one navigation path; 
obtaining a location where the user lies and a path location of each navigation path in the at least one navigation path; 
binding the location of the user to one navigation path in the at least one navigation path, in response to determining that a distance between the user and the one navigation path in the at least one navigation path is a smallest one among the at least one navigation path and the distance is smaller than or equal to a preset distance threshold according to the location where the user lies and the path location of the each navigation path, regardless of whether the location where the user lies is on the one navigation path; 
displaying a movement identifier of the user, on the terminal device, on the one navigation path to which the location of the user is bound, wherein the displaying the movement identifier of the user on the one navigation path comprises: 
prominently displaying the one navigation path on the navigation details page after the location of the user is bound to the one navigation path, wherein the displaying the one navigation path comprises highlighting or displaying in boldface the one navigation path in a navigation map; 
prominently displaying the movement identifier of the user on the one prominently displayed navigation path, wherein the displaying the movement identifier of the user comprises displaying the movement identifier of the user with a highlight small arrow 

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “binding the location of the user to one navigation path …” in the context of this claim encompasses a person looking at data collected (received, detected, etc) and forming a simple judgement (determination, assigning, analysis, comparison, etc) either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). 
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 

A computer-implemented navigation method, wherein the navigation method comprises: 
outputting a navigation details page, on a terminal device, according to a query starting point and a query finishing point provided by a user, the navigation details page including at least one navigation path; 
obtaining a location where the user lies and a path location of each navigation path in the at least one navigation path; 
binding the location of the user to one navigation path in the at least one navigation path, in response to determining that a distance between the user and the one navigation path in the at least one navigation path is a smallest one among the at least one navigation path and the distance is smaller than or equal to a preset distance threshold according to the location where the user lies and the path location of the each navigation path, regardless of whether the location where the user lies is on the one navigation path; 
displaying a movement identifier of the user, on the terminal device, on the one navigation path to which the location of the user is bound, wherein the displaying the movement identifier of the user on the one navigation path comprises: 
prominently displaying the one navigation path on the navigation details page after the location of the user is bound to the one navigation path, wherein the displaying the one navigation path comprises highlighting or displaying in boldface the one navigation path in a navigation map; 
prominently displaying the movement identifier of the user on the one prominently displayed navigation path, wherein the displaying the movement identifier of the user comprises displaying the movement identifier of the user with a highlight small arrow

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “outputting a navigation details page, on a terminal device, …,” “obtaining a location where the user lies and a path location of each …,”, “displaying a movement identifier of the user, on the terminal device, on the one navigation path …”, “prominently displaying the one navigation path on the navigation details page … comprises highlighting or displaying in boldface the one navigation path …” and “prominently displaying the movement identifier of the user on the one prominently displayed navigation path … comprises displaying … with a highlight small arrow” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor) to perform the process. In particular, the obtaining step is recited at a high level of generality (i.e. as a general means of obtaining location information for use in the other steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The outputting, displaying, prominently displaying, highlighting, displaying in boldface and displaying with a highlight small arrow are also recited at a high level of generality (i.e. as a general means of outputting and displaying on a terminal device from some of the previous steps), and amounts to mere post solution action, which is a form of insignificant extra-solution activity. Lastly, claims 1, 13 and 20 further recite the “computer-implemented navigation method”, “navigation details page”, “on a terminal device”, “device”, “one or more processors”, “storage”, “one or more programs” and “non-transitory computer readable storage medium on which a computer program is stored, wherein the program, when executed by a processor, implements a navigation method” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The device(s) and processor(s) are recited at a high level of generality and merely automates the steps. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations discussed above are insignificant extra-solution activities. 
The additional limitations of obtaining location(s) are well-understood, routine and conventional activities because the background recites that the sensors are all conventional sensors, and the specification does not provide any indication that the processor is anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere obtaining of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of outputting and displaying are a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere performance which in the instant application is outputting and displaying are a well understood, routine, and conventional function. Hence, the claim is not patent eligible. 
Dependent claim(s) 3, 5, 16, 18, 22 and 24 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 3, 5, 16, 18, 22 and 24 are not patent eligible under the same rationale as provided for in the rejection of claim 1. 
Therefore, claim(s) 1, 3, 5, 13, 16, 18, 20, 22 and 24 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN105300399A) in view of Zhang (CN101187566A) in further view of Kengo (WO2006093046A1).
Regarding claim 1, Zhou discloses a computer-implemented navigation method (see at least [0002] and [0124]), wherein the navigation method comprises: outputting a navigation details page, on a terminal device, according to a query starting point and a query finishing point provided by a user, the navigation details page including at least one navigation path (see at least [0009]-[0011], [0080] and [0084]-[0090]); binding the location of the user to one navigation path in the at least one navigation path, in response to determining that a distance between the user and the one navigation path in the at least one navigation path is a smallest one among the at least one navigation path and the distance is smaller than or equal to a preset distance threshold according to the location where the user lies and the each navigation path, regardless of whether the location where the user lies is on the one navigation path (see at least [0026], [0027], [0103], [0104], [0107] and [0133]); marking the location of the user on the one navigation path to which the location of the user is bound (see at least [0027], [0103] and [0133]), wherein the marking the location of the user on the one navigation path comprises: prominently displaying the one navigation path on the navigation details page after the location of the user is bound to the one navigation path, wherein the displaying the one navigation path comprises highlighting or displaying in boldface the one navigation path in a navigation map; marking the location of the user on the one prominently displayed navigation path (see at least [0027], [0091], [0103], [0107] and [0133]).
Zhou does not explicitly disclose obtaining the location where the user lies and a path location of each navigation path in the at least one navigation path and the binding and the distance’s determinations being according to the location where the user lies and the path location of the each navigation path. However, such matter is suggested by Zhang (see at least [0002], [0004], [0028], [0030], [0031], [0033] and [0034]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhou to incorporate the teachings of Zhang which teaches obtaining the location where the user lies and a path location of each navigation path in the at least one navigation path and the binding and the distance’s determinations being according to the location where the user lies and the path location of the each navigation path since they are both directed to navigation systems and incorporation of the teachings of Zhang would ensure increased accuracy and thereby increase safety and reliability of the overall system; further, such modification would ensure user’s comfort and various intentions are covered in any well-known different situations in navigation methods/systems.
Zhou as modified by Zhang does not explicitly disclose that marking the location of the user on the one navigation path is displaying a movement identifier of the user, on the terminal device, on the one navigation path, wherein the displaying the movement identifier of the user on the one navigation path comprises: prominently displaying the movement identifier of the user on the one prominently displayed navigation path, wherein the displaying the movement identifier of the user comprises displaying the movement identifier of the user with a highlight small arrow. However, such matter is suggested by Kengo (see at least Figures 8-10 and [0119]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhou as modified by Zhang to incorporate the teachings of Kengo which teaches that marking the location of the user on the one navigation path is displaying a movement identifier of the user, on the terminal device, on the one navigation path, wherein the displaying the movement identifier of the user on the one navigation path comprises: prominently displaying the movement identifier of the user on the one prominently displayed navigation path, wherein the displaying the movement identifier of the user comprises displaying the movement identifier of the user with a highlight small arrow since they are all directed to navigation systems and incorporation of the teachings of Kengo ensures maximized efficiency of the overall system by allowing various uses and user intentions being covered by such system and as such increase user comfort in different situations as well and further increase safety by increasing the accuracy of the terminal device in terms of visibility of information.

Regarding claim 13, Zhou discloses a device, wherein the device comprises: one or more processors; a storage for storing one or more programs, said one or more programs, when executed by said one or more processors, enable said one or more processors to implement a navigation method (see at least [0002], [0147] and [0148]). The rest of claim 13 is commensurate in scope with claim 1. See above for rejection of claim 1. 

Regarding claim 20, Zhou discloses a non-transitory computer readable storage medium on which a computer program is stored, wherein the program, when executed by a processor, implements a navigation method (see at least [0002] and [0148]). The rest of claim 20 is commensurate in scope with claim 1. See above for rejection of claim 1. 

Claims 3, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN105300399A) in view of Zhang (CN101187566A) in further view of Kengo (WO2006093046A1) and in yet further view of Zhang(2) (CN101576389A).
Regarding claim 3, Zhou as modified by Zhang and Kengo discloses the method further comprises: determining that the user deviates from the one navigation path, in response to determining, according to the location where the user lies and the one navigation path, that the distance between the user and the one navigation path is larger than a preset deviation threshold, wherein the preset deviation threshold is equal to or larger than the preset distance threshold (see at least Zhou [0033], [0104], [0111] and [0112]).
Zhou as modified by Zhang and Kengo does not explicitly disclose the determining that the distance between the user and the one navigation path is largerReply to Office Action of March 22, 2021PBP18240US than a preset deviation threshold being according to the location where the user lies and the path location of the one navigation path, and unbinding the location of the user from the one navigation path as such. However, such matter is suggested by Zhang(2) (see at least [0002]-[0007], [0014]-[0016], [0019]-[0026], [0033], [0040]-[0042] and [0045]-[0050]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhou as modified by Zhang and Kengo to incorporate the teachings of Zhang(2) which teaches the determining that the distance between the user and the one navigation path is largerReply to Office Action of March 22, 2021PBP18240US than a preset deviation threshold being according to the location where the user lies and the path location of the one navigation path, and unbinding the location of the user from the one navigation path as such since they are all directed to navigation devices/methods and incorporation of the teachings of Zhang(2) would ensure increased efficiency and reliability of the disclosure. 

Regarding claims 16 and 22, claims 16 and 22 are commensurate in scope with claim 3. See above for rejection of claim 3.

Claims 5, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN105300399A) in view of Zhang (CN101187566A) in further view of Kengo (WO2006093046A1) in yet further view of Zhang(2) (CN101576389A) and in yet further view of Liying (CN104764458A).
Regarding claim 5, Zhou as modified by Zhang, Kengo and Zhang(2) does not explicitly disclose wherein the method further comprises: performing path planning processing according to the location where the user lies and the query finishing point, to obtain at least one updated path; and outputting the navigation details page including the at least one updated path. However, such matter is suggested by Liying (see at least [0013], [0017], [0014], [0036], [0065]-[0070] and [0093]-[0095]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhou as modified by Zhang, Kengo and Zhang(2) to incorporate the teachings of Liying which teaches performing path planning processing according to the location where the user lies and the query finishing point, to obtain at least one updated path; and outputting the navigation details page including the at least one updated path since they are all directed to navigation devices/methods and incorporation of the teachings of Liying would ensure increased efficiency and reliability of the disclosure.

Regarding claims 18 and 24, claims 18 and 24 are commensurate in cope with claim 5. See above for rejection of claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./           Examiner, Art Unit 3667                                                                                                                                                                                             
/RACHID BENDIDI/           Primary Examiner, Art Unit 3667